*86ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JEFFREY P. RUDDY of NEWARK, who was admitted to the bar of this State in 1967, be suspended from the practice of law for a period of two years for engaging in conduct that adversely reflects on his fitness to practice law (RPC 8.4(b)), respondent having entered a guilty plea to four counts of endangering the welfare of a child, in violation of N.J.S.A. 2C:24-4, and the Court having considered the arguments of counsel, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and JEFFREY P. RUDDY is hereby suspended for two years, effective October 16, 1992; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines (governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.